EXHIBIT 10.1

 

Lock-Up Lock-Up and Resale Restriction Agreement between the Company and CHANG,
MING SHAO

dated August 1, 2016.

 

LOCK-UP AGREEMENT

 

THIS LOCK-UP AGREEMENT ("Agreement") which shall be effective as of August 1st,
2016 (the "Effective Date"), is made by and between EOS INC., a Nevada
corporation (the "Company"), and CHANG, MING SHAO (the "Stockholder").

 

Recitals

 

A. On September 10, 2015, the Company filed with the United States Securities
and Exchange Commission (the "Commission") a Registration Statement on Form S-1
to register 10,000,000 shares of the Company's $.001 par value common stock for
sale (the "Registration Statement") (the "Registered Shares").

 

 B. On December 1, 2015, the Registration Statement was declared effective by
the Commission.

 

 C. The Stockholder owns 500,000 Registered Shares (the "Stockholder's Shares").

 

 D. The Company and the Stockholder, and each of them, desire that the
Stockholder agree to restrict the sale, assignment, transfer, encumbrance or
other disposition of the Stockholder's Shares as hereinafter specified.

 

 NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES, COVENANTS, AND
UNDERTAKINGS AS SPECIFIED IN THIS AGREEMENT AND FOR OTHER GOOD AND VALUABLE
CONSIDERATION, RECEIVED AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, WITH
THE INTENT TO BE OBLIGATED LEGALLY AND EQUITABLY, THE PARTIES TO THIS AGREEMENT
AGREE WITH EACH OTHER AS FOLLOWS:

 

1. Incorporation of Recitals. The Recitals of this Agreement, specified above,
shall be, and hereby are, made a part of this Agreement, as though specified at
length in this Agreement.

 

2. Lock-Up of Stockholder's Shares; Permitted Transfers.

 

(a) Without the prior written consent of the Company and except as specified
below, the Stockholder will not during the period commencing on the Effective
Date and ending on that date which is 6 months immediately after the Effective
Date (the "Lock-Up Period") (i) offer, pledge, gift, donate, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any of the Stockholder's Shares,
or (ii) enter into any swap, option (including, without limitation, put or call
options), short sale, future, forward or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any of the Stockholder's Shares, whether any such transaction is to be settled
by delivery of shares of the Company's Common Stock or such other securities, in
cash or otherwise (the "Lock-Up").

 

 1

 

 

(b) If the Stockholder attempts to sell, transfer, or otherwise dispose of the
Stockholder's Shares in violation of this Agreement, the Company may (i)
instruct its transfer agent not to transfer such Stockholder's Shares; (ii)
provide a copy of this Agreement to the Company's transfer agent for the purpose
of instructing the Company's transfer agent to place a legend on the
certificate(s) evidencing the securities subject hereto and disclosing that any
transfer, sale, contract for sale, devise, gift, assignment, pledge or
hypothecation of such securities is subject to the terms of this Agreement; and
(iii) issue stop-transfer instructions to its transfer agent for the period
contemplated by this Agreement for such securities.

 

(c) During Lock-Up Period the Stockholder may sell 1,000 of the Stockholder's
Shares during each 30 day period, with the first such 30 day period commencing
on the Effective Date; provided, however, that in the event during in any such
30 day period the Stockholder does not sell 1,000 shares of the Stockholder's
Shares, the Stockholder's Shares eligible for sell but not sold during that 30
day period shall not augment, be added or accumulated to the Stockholder's
Shares that can be sold by Stockholder during any subsequent 30 day period.

 

3. Ownership of the Stockholder's Shares. The Stockholder currently has, and
shall at all times continue to have, good, valid, and marketable title to the
Stockholder's Shares, free and clear of all liens, encumbrances, restrictions,
options, warrants, rights to purchase and claims of every kind, other than
restrictions on transfer pursuant to applicable federal, state, or other
appropriate securities laws.

 

4. Notice re Additional Shares. The Stockholder shall, while this Agreement is
in effect, notify the Company promptly of the number of any shares of the
Company's $.001 par value Common Stock acquired by the Stockholder after the
Effective Date.

 

5. Red Flag re: Commission Release No. 34-41110. The Stockholder has not entered
into any agreements or understanding with other shareholder or any third party,
nor shall the Stockholder enter into any agreement with any other shareholder or
third party, to sell shares of the Company's common stock as a group. The
Stockholder is not aware of any plan on anyone's part, and certainly not on the
Stockholder's part, to manipulate or promote shares of the Company's common
stock in any improper manner and certainly not in any matter that would or could
raise any issues as described in Red Flag No. 3 to the appendix to the
Commission's Release No. 34-41110.

 

6. Termination. This Agreement shall terminate on that date which is the last
day of the Lock-Up Period.

 

7. Injunctive Relief. The parties agree that in the event of a breach by the
Stockholder of any provision of this Agreement, the Company shall be without an
adequate remedy at law. The parties, therefore, agree that in the event of a
breach of any provision of this Agreement, the Company may elect to institute
and prosecute proceedings in any court of competent jurisdiction to enforce
specific performance or to enjoin the continuing breach by the stockholder of
such provision, as well as to obtain damages for breach of this Agreement, and
the Company may take such action without the necessity of posting bond. By
seeking or obtaining such relief, the aggrieved party will not be precluded from
seeking or obtaining any other relief to which the Company may be entitled.

 

8. Recovery of Enforcement Costs. In the event the Company shall institute any
action or proceeding to enforce any provision of this Agreement or to seek
relief from any violation of this Agreement, or to otherwise obtain any judgment
or order relating to or arising from the subject matter of this Agreement, the
Company shall be entitled to receive from the Stockholder the Company's actual
attorneys' fees and costs incurred to prosecute or defend such action or
proceeding.

 

 2

 

 

9. Captions and Interpretations. Captions of the sections and paragraphs of this
Agreement are for convenience and reference only, and the words specified
therein shall in no way be held to explain, modify, amplify or aid in the
interpretation, construction, or meaning of the provisions of this Agreement.
The provisions in all parts to this Agreement, in all cases, shall be construed
in accordance with the fair meaning of those provisions as if prepared by all
parties and not strictly for or against any party. Each party has reviewed this
Agreement. The rule of construction which requires a court to resolve any
ambiguities against the drafting party shall not apply in interpreting the
provisions of this Agreement.

 

10. Entire Agreement. This Agreement is the final written expression and the
complete and exclusive statement of all the agreements, conditions, promises,
representations, warranties and covenants between the parties with respect to
the subject matter of this Agreement, and this Agreement supersedes all prior or
contemporaneous agreements, negotiations, representations, warranties,
covenants, understandings and discussions by and between and among the parties,
their respective representatives, and any other person, with respect to the
subject matter specified in this Agreement.

 

11. Choice of Law and Consent to Jurisdiction. This Agreement shall be deemed to
have been entered into in the State of Nevada. All questions concerning the
validity, interpretation, or performance of any of the terms, conditions and
provisions of this Agreement or of any of the rights or obligations of the
parties shall be governed by, and resolved in accordance with, the laws of the
State of Nevada without regard to conflicts of law principles.

 

12. Number and Gender. Whenever the singular number is used in this Agreement
and, when required by the context, the same shall include the plural, and vice
versa; the masculine gender shall include the feminine and the neuter genders,
and vice versa.

 

13. Successors and Assigns. This Agreement and each of its provisions shall
obligate the heirs, executors, administrators, successors, and assigns of each
of the parties. Nothing specified in this section, however, shall be a consent
to the assignment or delegation by any party of such party's respective rights
and obligations created by the provisions of this Agreement.

 

14. Severability. In the event any provision of this Agreement, for any reason,
is determined by a court of competent jurisdiction to be invalid, such
determination shall not affect the validity of any remaining provisions of this
Agreement, which remaining provisions shall remain in full force and effect as
if this Agreement had been executed with the invalid provision thereof
eliminated. It is hereby declared the intention of the parties that they would
have executed the remaining provisions of this Agreement without including any
such provision which, for any reason, may be hereafter determined to be invalid.

 

15. Governmental Rules and Regulations. The transaction and relationship
contemplated by the provisions of this Agreement are and shall remain subject to
any and all present and future orders, rules and regulations of any duly
constituted authority having jurisdiction of that transaction and relationship.

 

16. Execution in Counterparts. This Agreement may be prepared in multiple copies
and forwarded to each of the parties for execution. All of the signatures of the
parties may be affixed to one copy or to separate copies of this Agreement and
when all such copies are received and signed by all the parties, those copies
shall constitute one agreement which is not otherwise separable or divisible.

 

 3

 

 

17. Consent to Agreement. By executing this Agreement, each party, for itself
represents such party has read or caused to be read this Agreement in all
particulars, and consents to the rights, conditions, duties and responsibilities
imposed upon such party as specified in this Agreement. Each party represents,
warrants and covenants that such party executes and delivers this Agreement of
its own free will and with no threat, undue influence, menace, coercion or
duress, whether economic or physical. Moreover, each party represents, warrants,
and covenants that such party executes this Agreement acting on such party's own
independent judgment.

  

18. Waiver and Modification. No modification, supplement or amendment of this
Agreement or of any covenant, representation, warranty, condition, or limitation
specified in this Agreement shall be valid unless the same is made in writing
and duly executed by both parties. No waiver of any covenant, representation,
warranty, condition, or limitation specified in this Agreement shall be valid
unless the same is made in writing and duly executed by the party making the
waiver. No waiver of any provision of this Agreement shall be deemed, or shall
constitute, a waiver of any other provision, whether or not similar, nor shall
any waiver constitute a continuing waiver.

 

19. Further Assurances. The parties shall from time to time sign and deliver any
further instruments and take any further actions as may be necessary to
effectuate the intent and purposes of this Agreement.

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed
effective on the date specified in the preamble of this Agreement.

 

The Company:

EOS INC.,

The Stockholder:

a Nevada corporation

By:

/s/ Yang Yu Cheng

/s/ Ming Shao Chang

Its:

President and Secretary







  

 



4



 